Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5 August 2022.  These drawings are acceptable.
The drawings are objected to because reference character 119 appears to be directed to a foot or corner rail in many figures and not to the hinge block as disclosed.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel defined by an intersection of the floor and an edge rail of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 105.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification amendments filed 5 August 2022 have not been entered because they do not conform to 37 CFR 1.121(b) because: amendments to the specification must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification.  It appears applicant is attempting to amend the specification by replacing paragraphs, however no instruction which unambiguously identifies the location to replace a paragraph with one or more replacement paragraphs has been provided.  Additionally, the full text of replacement paragraphs must be provided, not excerpts.
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least ISO.
The disclosure is objected to because reference characters "106" and "108" have both been used to designate panel.  
The disclosure is objected to because reference character “108” has been used to designate front panel, panel, font panel, front, and front door panel.  
The disclosure is objected to because reference character “106” has been used to designate rear panel, panel, and rear.  
The disclosure is objected to because reference character “104” has been used to designate both side panel and side panel folded.  
The disclosure is objected to because reference character “ 104’ ” has been used to designate both side panel and side panel folded.  
The disclosure is objected to because reference character “ 106’ ” has been used to designate both support member and rear support member.  
The disclosure is objected to because reference character “ 108’ ” has been used to designate both support member and front support member.  
The disclosure is objected to because reference characters “134 and 134’ ” have been used to designate both side panel and edges.  
The disclosure is objected to because reference characters "104 and 104’ " and "134 and 134’ " have both been used to designate side panel.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: channel.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 1 of “a channel defined by an intersection of the floor and an edge rail” fails to comply with the written description requirement.  The original disclosure makes no mention of a channel whatsoever.  Assuming the recess is synonymous to the channel, the original disclosure provides that “a recess is defined by the base disposed proximate the front door”.  There is no discussion of any intersection between the floor and an edge rail.  Applicant’s cited original claim 4 and paragraph 3 of page 7 of the specification as originally filed do not provide any support for this limitation.  From figure 6 it can be seen that edge rail 114 does not intersect with floor 112.  If the floor and edge rail do not intersect how can an intersection of the floor and edge rail define a channel?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the recess" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 5 are led to be indefinite as it is unclear if “the recess” is a newly recited structure or refers back to “a channel” of claim 1.  The claims will be interpreted as the latter, however further clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott (EP 1683727) further in view of Apps (US 20190270545) and Bai (US 10779651).

Claim 1:  Ott discloses a folding container, comprising: a base comprising a floor; at least two side panels mechanically attached to the base; a rear panel comprising rear hinges attached thereto, pivotally connected to the base, and operable to pivot between a folded position that contacts the floor and a vertically deployed position; a hinge block attached to the base; a front panel comprising front hinges attached thereto, and pivotably connected to the hinge block, and operable to pivot between a folded position that contacts the rear panel and a vertically deployed position (see annotated fig. 1 & 2 below and P. 0006, 0012, 0018.
Ott does not disclose the front panel comprising a front door, a channel defined by an intersection of the floor and an edge rail, wherein the channel is disposed downwardly from the plane of the floor, an extension region defined by the front door that protrudes past the plane of the floor when the front panel is in the vertically deployed position, wherein the extension region engages the channel when the front panel is in the vertically deployed position, or wherein the recess comprises a size and dimension to accept the extension region.
Apps teaches a container 310 having side walls 314 pivotably connected to side edges of a pallet base 312, wherein the side walls 314 each include a frame portion 320 pivotably connected to the side edges of the pallet base 312, wherein each frame portion 320 includes a lower portion and upstanding portions from each end of the lower portion defining a large opening in the frame portion 320, wherein each side wall 314 further includes a large door 322 connected by a hinge 329 to one of the upstanding portions of the frame portion 320 (see fig. 30 and P. 0119-0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided each of the rear panel and front panel with a large door 322 connected to a frame portion 320 by a hinge 329, as taught by Apps, in order to provide access to goods from the front and rear of the container during transport.  
Bai teaches an assembled container house system having a channel defined by an intersection of a floor and an edge rail, in as much as the claimed invention does, wherein the channel is disposed downwardly from the plane of the floor and a door 1185 defining an extension region that protrudes past a plane of a floor and engages the channel, wherein the channel/recess comprises a size and dimension to accept the extension region (see annotated partial fig. 30 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the base to have a channel defined by an intersection of the floor and an edge rail and to have replaced a portion of the lower portion of the frame portion 320 with an extension region defined by the large door 322 (front door) and that protrudes past the plane of the floor and engages the channel when the front panel is in the vertically deployed position, as taught by Bai, in order to provided redundant means to prevent the large door 322 (front door) from swinging inwards and damaging held goods and to provide a lower door seal.

    PNG
    media_image1.png
    277
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    171
    520
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    386
    401
    media_image3.png
    Greyscale

Claim 2:  The combination discloses the rear panel comprising a large door 322 (rear door) (see fig. 30 ‘545).
Claim 3:  The combination discloses wherein: a fulcrum of the rear hinges is approximately coplanar with the floor; and a fulcrum of the front hinges is approximately coplanar with an outward-facing surface of the rear panel, when the rear panel is in a fully folded position (see annotated fig. 1 and 2 above).
Claim 5:  The combination discloses an interface of the extension region to the recess defining a door seal and a door travel limit (see annotated partial fig. 30 above).
Claim 6:  The combination discloses the front panel comprising a lower portion and upstanding portions (support members) attached to the front hinges, and the rear panel comprising a lower portion and upstanding portions (support members) (see fig. 30 and P. 0119-0120 ‘545).
Claim 7:  The combination discloses wherein the at least two side panels are foldable (see annotated fig. 1 above).
Claim 8:  The combination discloses a first horizontal riser disposed proximate the base; a second horizontal riser disposed proximate the base; hinges attached to the first side panel and the first horizontal riser, wherein the first side panel is pivotably connected to the first horizontal riser; hinges attached to the second side panel and the second horizontal riser, wherein the second side panel is pivotably connected to the second horizontal riser; wherein a fulcrum axis of the hinges attached to the first side panel is approximately coplanar with an outward-facing surface of the front panel, when the front panel is in a fully folded position; and wherein a fulcrum axis of the hinges attached to the second side panel is approximately coplanar with an outward-facing surface of the first side panel, when the first side panel is in a fully folded position (see annotated fig. 1 and 2 above).

Response to Arguments
The drawing objections in paragraphs 4-13 and 15 of office action dated 13 June 2022 are withdrawn in light of the amended disclosure filed 5 August 2022.
The 35 U.S.C. § 112 rejections in paragraphs 26-33 of office action dated 13 June 2022 are withdrawn in light of the amended claims filed 5 August 2022. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no lip that prevents the loading and unloading of cargo) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736